Ford, Judge:
This matter is before me on remand from classification proceedings decided by the third division of this court in J. V. Whitaker, for the account of Volkart Brothers, Inc. v. United States, 43 Cust. Ct. 437, Abstract 63621, and has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States as follows:
1. That the merchandise involved herein consists of viscose staple fiber exported from Austria.
2. That the market value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Austria in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was the entered value.
3. That there was no foreign value.
4. That the instant case may be deemed submitted on the foregoing stipulation.
On tbe agreed facts, I find the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for determining the value of the involved merchandise, and that such value is the entered value. Judgment will be entered accordingly.